                Case 18-12012-LSS          Doc 383       Filed 11/16/18      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                                      Chapter 11
 In Re:
                                                      Case No. 18-12012 (LSS)
 OPEN ROAD FILMS, LLC, et al.,
                                                      (Jointly Administered)
                                Debtors.

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Nathaniel Ku, Esq. of Friedman & Springwater LLP to represent Universal Music
Enterprises, a division of UMG Recordings, Inc., Universal Music Corp., Songs of Universal, Inc.,
and Universal Tunes, a division of Songs of Universal, Inc. in this action.

 Dated: November 16, 2018                                /s/ Derrick Hansen
                                                         Derrick Hansen (DE No. 6379)
                                                         Friedman & Springwater LLP
                                                         1007 North Orange Street, 4th Floor
                                                         Wilmington, DE 19801
                                                         Telephone: 650.906.2060
                                                         Email: dhansen@friedmanspring.com


           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
 admitted, practicing and in good standing as a member of the Bar of the State of California and
 submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
 preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
 Rules and with the Standing Order for District Court Fund revised 8/31/16. I further certify that the
 annual fee of $25.00 has been paid to the Clerk of Court for the District Court.


  Dated: November 16, 2018                                 /s/ Nathaniel Ku
                                                           Nathaniel Ku
                                                           Friedman & Springwater LLP
                                                           350 Sansome Street, Suite 210
                                                           San Francisco, CA 94104
                                                           Telephone: 415.834.3800
                                                           Email: nku@friedmanspring.com

                             ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




{00803743 1}
